Case 1:19-cv-21977-XXXX Document 1 Entered on FLSD Docket 05/15/2019 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 19-CV- 21977

  JUAN PABLO ESCOBAR CASTRO,

         Plaintiff,

  vs.

  CHONTALES CONSTRUCTION INC and
  LUIS LOPEZ,

        Defendants.
  ______________________________/

                                             COMPLAINT

         Plaintiff, Juan Pablo Escobar Castro, sues Defendants, Chontales Construction Inc and

  Luis Lopez, as follows:

                                 Parties, Jurisdiction, and Venue

         1.      Plaintiff, Juan Pablo Escobar Castro, is a sui juris resident of Miami-Dade

  County, Florida, who is over 18 years old.

         2.      Plaintiff was an employee of Defendants as the term “employee” is defined under

  Florida law.

         3.      Plaintiff consents to participate in this lawsuit.

         4.      Defendant, Chontales Construction Inc, is a for-profit Florida corporation

  that is sui juris and has operated its business here, in Miami-Dade County, Florida, at all times

  material.

         5.      Defendant, Luis Lopez, was and is an owner, manager, and operator of the

  corporate Defendant for the relevant time period. Defendant Lopez ran its day-to-day

                                                     1


                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-21977-XXXX Document 1 Entered on FLSD Docket 05/15/2019 Page 2 of 7



  operations, had supervisory authority over Plaintiff, and was partially or totally responsible for

  paying Plaintiff’s wages.

         6.      Defendants were Plaintiff’s direct employers, joint employers and co-employers, as

  that term “employer” is defined by 29 U.S.C. §203 (d). All Defendants employed Plaintiff.

         7.      This     Court     has   jurisdiction   over     Plaintiff’s   FLSA   claims   and

  pendent/supplemental jurisdiction over Plaintiff’s related state law claim(s).

         8.      Venue is proper in this Court pursuant because Defendants transact business in

  Miami-Dade County, they maintain their office and principal place of business and/or live in

  Miami-Dade County, and also because Defendants employed Plaintiff in Miami-Dade County,

  with most of the actions complained of occurring within this County.

                              Common Background Factual Allegations

         9.      Defendants regularly employed two or more employees for the relevant time

  period that handled goods or materials that travelled through interstate commerce, or used

  instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

  under the Fair Labor Standards Act.

         10.     In particular, Defendants own and operate a company that performs

  construction-related services in Miami-Dade County.

         11.     Defendants have been at all times material engaged in interstate commerce in the

  course of their provision of construction, stucco, finishing, and related services which,

  traditionally, cannot be performed without using goods, materials, supplies, and equipment that

  have all moved through interstate commerce.




                                                   2


                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:19-cv-21977-XXXX Document 1 Entered on FLSD Docket 05/15/2019 Page 3 of 7



          12.     Furthermore, Defendants obtain, exchange, and send/receive funds to and from

  outside of the State of Florida, use telephonic transmissions going outside of the State of Florida

  to conduct business, and transmit electronic information through computers, the internet, via

  email, and otherwise outside of the State of Florida.

          13.     Defendants’ annual gross revenues derived from this interstate commerce are

  believed to be in excess of $500,000.00 for the relevant time period.

          14.     Plaintiff worked for Defendants from October 2018 to March 26, 2019.

          15.     To the extent that records exist regarding the exact dates of Plaintiff’s

  employment exist, such records are Defendants’ exclusive custody.

          16.     Plaintiff’s work for Defendants was actually in or so closely related to the

  movement of commerce while he worked for Defendants that the Fair Labor Standards Act

  applies to Plaintiff’s work for Defendants.

          17.     Plaintiff regularly and recurrently received plaster/stucco and exterior finish-

  related products that arrived from outside of the State of Florida and applied that finish material

  to exterior surfaces in the desired format/pattern.

          18.     Defendants agreed to pay Plaintiff at a rate of $220.00 per day.

          19.     Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied

  by Plaintiff.

          20.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

  all services rendered.

                       COUNT I – FLSA MINIMUM WAGE VIOLATION

          Plaintiff reincorporates and re-alleges all preceding paragraphs set forth fully herein and



                                                   3


                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-21977-XXXX Document 1 Entered on FLSD Docket 05/15/2019 Page 4 of 7



  further alleges as follows:

          21.      The FLSA, at 29 U.S.C. §218 and 29 C.F.R. §778.5, requires that all non-exempt

  employees be paid a wage that is at or greater than the applicable minimum wage established by

  any other law.

          22.      Defendants willfully and intentionally refused to pay Plaintiff even a minimum

  wage for all of days that he worked for them.

          23.      Defendants either knew from prior experience or recklessly failed to investigate

  whether their failure to pay Plaintiff at least a minimum wage for each the hours he worked

  during the relevant time period violated the FLSA, and then failed to timely correct their

  violation after having known and been put on notice of same.

          24.      Plaintiff is entitled to a backpay award of unpaid/underpaid minimum wages for

  all hours worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

          WHEREFORE Plaintiff Juan Pablo Escobar Castro, demand the entry of a judgment in

  his favor and against Defendants, Chontales Construction Inc and Luis Lopez, jointly and

  severally, after trial by jury and as follows:

                a. That Plaintiff recover compensatory minimum wage damages and an equal

                   amount of liquidated damages as provided under the law and in 29 U.S.C. §

                   216(b) – or interest on the unpaid wages if no liquidated damages are awarded;

                b. That Plaintiff recover pre-judgment interest on all unpaid minimum wages if the

                   Court does not award liquidated damages;

                c. That Plaintiff recover an award of reasonable attorneys’ fees, costs, and expenses

                   pursuant to the FLSA;



                                                    4


                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:19-cv-21977-XXXX Document 1 Entered on FLSD Docket 05/15/2019 Page 5 of 7



               d. That Plaintiff recover all interest allowed by law;

               e. That Defendants be Ordered to make Plaintiff whole by providing appropriate

                  minimum wage pay and other benefits wrongly denied in an amount to be shown

                  at trial and other affirmative relief;

               f. That the Court declare Defendants to be in willful violation of the overtime

                  provisions of the FLSA; and

               g. Such other and further relief as the Court deems just and proper.

                              COUNT II – BREACH OF CONTRACT
                              (Against Chontales Construction Inc)

         Plaintiff reincorporates and re-alleges paragraphs 1 through 20 as though set forth fully

  herein and further alleges as follows:

         25.      Plaintiff and Defendant, Chontales Construction Inc, verbally agreed that in

  exchange for Plaintiff expending time and effort on its behalf, it would compensate him at a rate

  of $220 per day.

         26.      Plaintiff performed under the parties’ contract/agreement by performing work for

  Defendant as aforesaid from October 2018 through March 26, 2019.

         27.      Defendant, Chontales Construction Inc, breached its agreement with Plaintiff by

  failing to pay him at the rate of $220.00 for each day that he worked for Defendant, Chontales

  Construction Inc, by not paying him in full for each such day.

         28.      Defendant, Chontales Construction Inc, made a final payment in the amount of

  $720.00 towards the unpaid days worked, but Plaintiff remains due and owing $2,800.00 for the

  days he worked for Defendant in March 2019 thereby breaching the Contract.




                                                      5


                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:19-cv-21977-XXXX Document 1 Entered on FLSD Docket 05/15/2019 Page 6 of 7



          29.     Plaintiff has been damaged in the amount of $2,800.00 as a result of Defendant’s

  failure to pay him the agreed-upon money that he earned.

          WHEREFORE Plaintiff, Juan Pablo Escobar Castro, demands that this Court enter a

  judgment in his favor and against Defendant, Chontales Construction Inc, for the $2,800.00 in

  wages owed to him, plus pre-judgment and post-judgment interest, costs and attorneys’ incurred

  in this matter pursuant to Fla. Stat. §448.08, and to award such other and further relief as this

  Court deems just and proper.

                              COUNT III – UNJUST ENRICHMENT
                              (Against Chontales Construction Inc)

          Plaintiff reincorporates and re-alleges paragraphs 1 through 20 as though set forth fully

  herein and further alleges as follows:

          30.     Plaintiff provided labor and services for Defendant, Chontales Construction Inc,

  from October 2018 to March 26, 2019, and it received and accepted the benefits of the labor and

  services supplied by Plaintiff.

          31.     Plaintiff expected to be paid a reasonable value for the labor and services he

  provided to and that he expended on behalf of Defendant, Chontales Construction Inc, from

  October 2018 to March 26, 2019.

          32.     Defendant, Chontales Construction Inc, has been unjustly enriched in that it

  accepted the benefits of Plaintiff’s labor and services from October 2018 to March 26, 2019but

  failed and refused to make payment to Plaintiff for all of such labor, services, and benefits it

  received from Plaintiff.

          WHEREFORE Plaintiff, Juan Pablo Escobar Castro, demands the entry of a judgment in

  his favor and against Defendant, Chontales Construction Inc, for all damages suffered, plus pre-

                                                  6


                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:19-cv-21977-XXXX Document 1 Entered on FLSD Docket 05/15/2019 Page 7 of 7



  judgment and post-judgment interest, costs and attorneys’ incurred in this matter pursuant to

  Fla. Stat. §448.08, and to award such other and further relief as this Court deems just and

  proper.

                                      DEMAND FOR JURY TRIAL

            Plaintiff demands a trial by jury of all issues so triable.

            Dated this 15th day of May 2019.


                                                             Respectfully Submitted,

                                                             s/Brian H. Pollock, Esq.
                                                             Brian H. Pollock, Esq.
                                                             Fla. Bar No. 174742
                                                             brian@fairlawattorney.com
                                                             FAIRLAW FIRM
                                                             7300 N. Kendall Drive
                                                             Suite 450
                                                             Miami, FL 33156
                                                             305.230.4884
                                                             Counsel for Plaintiff




                                                        7


                          7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
